DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                   Election/RestrictionsApplicant’s election without traverse of claims Invention I, Species I (Claims 25-41 & 43) in the reply filed on (9-6-2022) is acknowledged. Accordingly, claims 42 & 44-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the same reply filed on (9-6-2022).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently, (Fig. 5H) has the reference character(s) (5I) which is understood to be a reference to (Fig. 5I) applicant should change the character(s) (5I) to (Fig. 5I) to make it clear that this is not a new reference character. Additionally, (Fig. 6C) comprises the reference character(s) (287a) twice which is not found in the specification of the instant application. Separately, (Fig. 6G) comprises the reference character(s) (288a) which is also not found in the specification of the instant application. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                                                                          SpecificationThe disclosure is objected to because of the following informalities: 
Currently the specifications of the instant application use the word “penetratable” several times. This should be corrected to “penetrable”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwin Galloway (US-4,941,517, hereinafter Galloway) Regarding claim 25, 	
A method of molding a fluid receiver fitting (FRF) for supporting aseptic transfer of a fluid, the method comprising: 
forming at least one channel in a channel section of the FRF, 
the at least one channel having a first end and a second end, 
the at least one channel section not being penetrable by a hypodermic needle when the at least one channel section is cooled; and 
forming a seal section of the FRF, 
the seal section closing off the second end of the channel section and 
surrounding the at least one channel section except at the first end thereof, 
the seal section being penetrable by a hypodermic needle when the seal section is cooled, 
the seal section adhering to the channel section in a mold to form the FRF as a one-piece molded assembly.
Galloway teaches the following:
(Abstract) teaches that the fitting has a plurality of needle guide channels (86) leading from the outside of the fluid receiver assembly (12) toward the interior of the enclosure (10), and a seal (26) at the ends of the channels (86).
As shown in (Fig. 11) the channel comprises a first end and a second end.
(Col. 15, lines 28-36) teaches that channel member 28 is made of a material that is normally not penetrable by conventional hypodermic needles. A typical material for fabrication of channel member 28 is one of the engineering plastics, such as nylon, polypropylene, or high-density polyethylene. The penetrability of channel member 28 is thus provided by the pre-formed needle channels 86, which extend through the channel member from top 78 to bottom 76. (Col. 14, lines 41-46) teaches that the penetration zone 66 may be intermittent and non-penetrable about the circumference of the first surface, between areas which correspond to being above the corresponding holes 40 in adapter 24, or between holes 40 and the needle guide channels described hereinafter.
, e.) & f.) Col. 15, lines 37-40) fluid receiver fitting 93 is seen in (Fig. 10). It comprises the seal member 26, the channel member 28, and the covering film 31. As shown in (Fig. 10) the seal member 26 is found on one end and the covering film 31, is found at the opposite end of the channel.
(Abstract) teaches that the needles (101) inserted into the channels (86) can penetrate the seal (26) and enter the interior of the enclosure (10). (Col. 15, lines 53-56) teaches that cover film 31 which covers the outer surfaces of needle channels 86 at the points they intersect the surface 78 of channel member 28 may be made from any of a plurality of readily pierceable film materials.
As shown in (Figs. 10 & 11) the seal section is found to be adhering to the channel section. Accordingly, the case law for making integral may be recited. Where the use of a one-piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral, see In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214.
B.) Claim(s) 26, & 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway and in further view of Randle et al. (WO-2009/,063,201, hereinafter Randle) as evidenced by Wikipedia’s Article on Heat Sealing (Heat Sealing, 2014, hereinafter WOHS)Regarding claim 26, & 35, 	
Removing the one-piece molded assembly from the mold once the assembly has cooled; and 
applying a sealing cover over the first end of the at least one channel via heat sealing to completely seal the at least one channel.
Further comprising applying a sealing cover over the first end of the at least one channel via heat sealing to completely seal the at least one channel.
Galloway teaches the following:
A step of removing the removing a fluid receiver assembly after cooling is not directly spoken to. However, it would have been obvious to one of ordinary skill in the art to remove a fluid receiver assembly after molding and cooling was complete in order to have a usable product. As shown in (Fig. 10 & 11).
Regarding Claim 26 & 35, Galloway teaches the majority of claim 25. Galloway is silent on applying a sealing cover over the first end of the at least one channel via heat sealing.In analogous art for a septum that is formed from a flexible and elastic material which can be perforated by a needle to permit injection or aspiration of a fluid there through, Randle suggests details regarding implementing various means for connecting the sealing cover over the channel, and in this regard Randle teaches the following:
, 33a.) & 35a.) (Pg. 9, ¶2) teaches that the two or more component parts may be manufactured in separate injection moulding steps and the components assembled to form the cap. The components may be joined by any suitable technique. In one embodiment two or more components are joined by ultrasonic welding. The various injection-moulded components may be formed from the same thermoplastic material in order to facilitate ultrasonic welding. Highlighting evidence from WOHS (Types of Heat Sealing) which states that Ultrasonic welding is a type of heat sealing that utilizes high-frequency ultrasonic acoustic vibrations to workpieces being held together under pressure to create a weld.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a fluid receiver assembly of Galloway. By implementing ultrasonic welding as a means for connecting sealing cover over an end of a channel, as taught by Randle. Highlighting, implementation of an ultrasonic welding as a means for connecting sealing cover over an end of a channel provides a known means for joining two or more components together, (Pg. 9, ¶2)Additionally, the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
C.) Claim(s) 27, 30-32, 34, 36 & 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway and in further view of Giraud et al. (US-2012/0,009,410, hereinafter Giraud)
Regarding claim 27, 	
Wherein the channel section is formed by injecting a shot of a first material into a cavity of the mold.
Regarding Claim 27, Galloway teaches the majority of claim 25. Galloway teaches that the channel member (28) may be fabricated from nylon, polypropylene, or high-density polyethylene, (Col. 15, lines 31-33). Galloway is silent on details regarding the molding process. In analogous art for the injection molding of various materials including nylon, polypropylene, and high-density polyethylene (HDPE), Giraud suggests details regarding a molding process of these types of materials, and in this regard Giraud teaches the following:
([0051]) teaches that the injection molded part 10 is formed by injecting a first material, which can be, for example, a nylon, into a mold cavity 12 to form a first portion 20 of the injection molded part
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a fluid receiver of Galloway. By implementing a multi-shot injection molding process that including utilizing nylon as the first material, as taught by Giraud. Highlighting, utilization of a multi-shot injection molding process that including utilizing nylon as the first material, provides a known means for the molding of parts a known means for fabricating a product from dissimilar materials via injection molding to form a single injection molded part, (Abstract).
Additionally, the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 30,
Wherein the seal section is formed by injecting a shot of second material into the cavity.
Regarding Claim 30, Galloway teaches the majority of claim 25 and as detailed above in claim 27. Galloway teaches that the seal member 26 is made with material that is generally considered to be rubber, or elastomer, (Col. 14, lines 47-58) and that the cover film 31 which covers the outer surfaces of needle channels 86 is comprised of (Col. 15, lines 57-58) a vinyl tape is preferred, but might be replaced by any material which is suitably flexible and pierceable, (Col. 15, lines 57-58, U.S. Pat. No. 3,779,082 (Galloway II), herein incorporated by reference, See Galloway II (Col. 4, lines 50-53)). Galloway is silent on details regarding the molding process. In analogous art as applied above in claim 27, Giraud suggests details regarding a molding process for that can be utilized on various types of materials, the materials that can be used to form the injection molded part can be virtually any polymeric material that is capable of being injection molded, including ethylene and propylene and in this regard Giraud teaches the following:
([0008]) teaches that a second material is injected into the mold cavity so that the second material contacts the interfacial surface and flows into the at least one interlock cavity. Solidification of the second material in the at least one interlock cavity formed in the first portion of the molded part creates a mechanical interlock between the first and second materials which prevents the two materials from being separated
The same rejection rationale, case law and analysis that was used previously for claim 27, can be applied here and should be referred to for this claim as well.
Regarding claim 31,
Wherein the second material is penetrable by a hypodermic needle when the second material is cooled.
Galloway teaches the following:
(Abstract) teaches that the needles (101) inserted into the channels (86) can penetrate the seal (26) and enter the interior of the enclosure (10). (Col. 15, lines 53-56) teaches that Cover film 31 which covers the outer surfaces of needle channels 86 at the points they intersect the surface 78 of channel member 28 may be made from any of a plurality of readily pierceable film materials.
Regarding claim 32 & 39,
Wherein the step of forming the seal section of the FRF by injecting a shot of the second material into the cavity comprises forming a nub of the second material within the second end of the at least one channel.
Wherein at least a portion of the seal section is located within the second end of the at least one channel.
Galloway teaches the following:
(Col. 16, lines 66-End & Col. 17, lines 1-7) teaches that the additional rubber flows through the holes 40 and extends the original contours of bottom portions 68 further beyond the interior surface 44 of the adapter, such that the combinations of the original bottom portions 68 plus the additional material appear as nipples 154 comprising a greater amount of the rubber material than only the bottom portions 68, on the inside surface of the tank, as seen in, for example, FIG. 11.
Regarding claim 34,
Further comprising shuttling or rotating the mold after forming the at least one channel.
Regarding Claim 34, Galloway teaches the majority of claim 1 and as detailed above in claim 27 & 30. Galloway is silent on details regarding the molding process. In analogous art as applied above in claim 27 & 30 Giraud suggests details regarding shuttling or rotating the mold and in this regard Giraud teaches the following
([0056]) teaches that after molding the first material to form the first portion of the injection molded part, the pins are removed. The mold is opened and rotated to a second mold cavity 40, the mold is closed, and the second material is injected into the second mold cavity.
The same rejection rationale, case law and analysis that was used previously for claim 27 & 30, can be applied here and should be referred to for this claim as well.
Regarding claim 36,
Wherein the first material comprises one or more injection-moldable polymers selected from the group consisting of: nylon, polypropylene (PP), polyethylene (PE--high density, low density, LLD or VLLD), polyvinyl chloride (PVC), high impact polystyrene (HIPS), cyclic olefin co-polymer (COC), cyclic olefin polymer (COP), polyethylene vinyl acetate (EVA), polystyrene (PS), polycarbonate (PC), polyester terephthalate (PET), acetal copolymer or homopolymer resin, and liquid crystal polymer.
Galloway teaches the following:
(Col. 15, lines 31-33) teaches that a typical material for fabrication of channel member 28 is one of the engineering plastics, such as nylon, polypropylene, or high-density polyethylene.
D.) Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Giraud and in further view of E. Galloway (US-3,779,082, hereinafter Galloway II)
Regarding claim 28-29, 	
Wherein the step of forming the channel section of the FRF by injecting a shot of the first material into the cavity of the mold comprises forming the second end to have an outward taper.
Wherein the step of forming the second end of the at least one channel to have an outward taper comprises an angle Ɵ, wherein 30° ≤ Ɵ ≤ 120°
Galloway teaches the following:
(Col. 3, lines 33-37) desirably, the bottom portion of the channel means is segmented and the channel segments taper toward the holes, such that the cross-sectional areas of the channel segments decrease as they approach the orifices of the hole. Accordingly, Galloway does not mention a specific degree for the tapper that may be utilized. As such, reciting the case law for change of shape. Where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
Regarding Claim 26, Galloway teaches the majority of claim 25. Galloway is silent on details regarding the angle implemented for the taper. In analogous art for an aseptic sample fitting for a fluid enclosure includes a disposable tapered plug removably held in a neck with its inner end substantially flush with the enclosure interior, Galloway II suggests details regarding the taper on the fluid receiving fitting, and in this regard Galloway II teaches the following:
(Col. 3, lines 28-31) teaches that the tapered configuration of the opening 5 and plug 6 helps insure a secure seal, and the dimensions of the parts are such that the pressure seal member 9 is in compression when the plug 6 is in place. As such, implementing a tapering is understood to have an impact on the secureness of the seal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a fluid receiver of Galloway. By optimizing the tapering for fitting, as taught by Galloway II. Highlighting, implementation of an optimized tapering for the fitting provides a known means for impacting the secureness of the seal. Additionally, due to the impact the tapering has on the secureness of the seal, the case law for result effective variables may be recited. Where, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). E.) Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Giraud in view of Randle as evidenced by WOHSRegarding claim 33, 	
Wherein adhering the channel section and the seal section is completed by a weld defined by interface solidification of melted portions of the first material and the second material.
Regarding Claim 33, Galloway in view of Giraud teaches the limitations of claim 31 as above. Galloway is silent on applying a sealing cover over the first end of the at least one channel via heat sealing. In analogous art for a septum that is formed from a flexible and elastic material which can be perforated by a needle to permit injection or aspiration of a fluid there through, Randle suggests details regarding implementing various means for connecting the sealing cover over the channel, and in this regard Randle teaches the following:
(Pg. 9, ¶2) teaches that the two or more component parts may be manufactured in separate injection moulding steps and the components assembled to form the cap. The components may be joined by any suitable technique. In one embodiment two or more components are joined by ultrasonic welding. The various injection-moulded components may be formed from the same thermoplastic material in order to facilitate ultrasonic welding. Highlighting evidence from WOHS (Types of Heat Sealing) which states that Ultrasonic welding is a type of heat sealing that utilizes high-frequency ultrasonic acoustic vibrations to workpieces being held together under pressure to create a weld.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a fluid receiver assembly of Galloway. By implementing an ultrasonic welding as a means for connecting sealing cover over an end of a channel, as taught by Randle. Highlighting, implementation of an ultrasonic welding as a means for connecting sealing cover over an end of a channel provides a known means for joining two or more components together, (Pg. 9, ¶2) Additionally, the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
F.) Claim(s) 37-38, 41 & 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Giraud and in further view of Yamanaka Toshimi (JPH-10,179,687, hereinafter Toshimi)
Regarding claim 37-38, 41 & 43,
Wherein the second material comprises thermoplastic elastomer (TPE).
Wherein the sealing cover comprises polypropylene (PP).
Wherein the channel section and the seal section are formed by multi-shot injection molding
Wherein adhesive is not provided between the channel section and the seal section.
Regarding Claim 37-38, 41 & 43, Galloway teaches the majority of claim 31 including that the seals may comprise various materials (Col. 14, lines 47-58) & (Col. 15, lines 57-58). Galloway is silent on the seal section comprising a thermoplastic elastomer. In analogous art for a plug which is excellent in anti-liquid leakage to be thrust by needle, and the ability to reseal the needle puncture Toshimi suggests details regarding the type of materials that may be implemented including that the seal section comprising a thermoplastic elastomer, and in this regard Toshimi teaches the following:
([0004]) teaches that the cylindrical body 2 made of a polypropylene resin is injection molded, and then an elastic plug material 3 made of a thermoplastic elastomer is completely fusion molded integrally with the cylindrical body 2, and this is used as a medical plug. ([0039] – [0040]) teaches that the elastic plug material 3 and the cylindrical body 2 may be molded by injection molding and/or a two-color molding machine, where the elastic plug material is first molded and then the mold may be inverted to mold the cylindrical body. Highlighting, that there is no mention and/or usage of an adhesive between the channel section and the seal section. As such, there is no reason or motivation found to apply adhesive between the channel section and the seal section. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a fluid receiver assembly of Galloway. By substituting a seal that comprises thermoplastic elastomer and a sealing cover comprises polypropylene, as taught by Toshimi. Highlighting, implementation of a seal that comprises thermoplastic elastomer and a sealing cover comprises polypropylene provides a means for providing a seal that may be completely fusion molded integrally with the cylindrical body, ([0004]). Additionally, the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
G.) Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway and in further view of Galloway II
Regarding claim 40, 	
Wherein the second end of the at least one channel includes a tapered section extended at an angle different from an angle of the first end of the at least one channel.
Galloway teaches the following:
(Col. 3, lines 33-37) desirably, the bottom portion of the channel means is segmented and the channel segments taper toward the holes, such that the cross-sectional areas of the channel segments decrease as they approach the orifices of the hole. Accordingly, Galloway does not mention a specific degree for the tapper that may be utilized. As such, reciting the case law for change of shape. Where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
Regarding Claim 40, Galloway teaches the majority of claim 25. Galloway is silent on details regarding the angle implemented for the taper. In analogous art for an aseptic sample fitting for a fluid enclosure includes a disposable tapered plug removably held in a neck with its inner end substantially flush with the enclosure interior, Galloway II suggests details regarding the taper on the fluid receiving fitting, and in this regard Galloway II teaches the following:
(Col. 3, lines 28-31) teaches that the tapered configuration of the opening 5 and plug 6 helps insure a secure seal, and the dimensions of the parts are such that the pressure seal member 9 is in compression when the plug 6 is in place. As such, implementing a tapering is understood to have an impact on the secureness of the seal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a fluid of Galloway. By implementing an ultrasonic welding as a means for connecting sealing cover over an end of a channel, as taught by Randle. By utilizing an optimized tapering for fitting, as taught by Galloway II. Highlighting, implementation of an optimized tapering for the fitting provides a known means for impacting the secureness of the seal. Additionally, due to the impact the tapering has on the secureness of the seal, the case law for result effective variables may be recited. Where, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
                                                                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JPH-08258857A – teaches in the (Abstract) a means to provide a stopper which ensures the hermetic seal of a liquid medicine container, with a medical liquid medicine sealed in it, and prevent its leakage from occurring when an injection needle is inserted into the container
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                           




/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741